*381Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Luther Jenkins, IV, appeals the district court’s order denying his motion to modify his sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006).* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Jenkins, No. 3:99-cr-00021-MR-1 (W.D.N.C. June 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The district court’s order also denies odier motions filed by Jenkins, but Jenkins’ informal brief challenged only the denial of the § 3582(c) motion. "The Court will limit its review to the issues raised in the informal brief.” 4th Cir. R. 34(b).